l,,,.,IWLI'-' 1,r_t..1 1 - --, •   .ic...-. •-   1   '"'



                                                       Case 1:17-cv-05507-AKH Document 32 Filed 11/01/18 Page 1 of 1


                                                                 KLAFTER OLSEN & LESSER LLP
                                                                                    ATTORNEYS AT LAW
                                                                    Two INTERNATIONAL DIUVE • SUIT!! 350 • RYE 11ROOK, NY 10573
                                                                      914•93.-1-9200 • FAX 91'4-914-92:20 • www.kh1ftcrolGcn.com


                                                                                            October 31, 2018


                          VIA FACSIMILE

                          Hon. Alvin K. Hellerstein
                          Daniel Patrick Moynihan
                          United States Courthouse
                          500 Pearl St.
                          New York, NY 10007-1312

                                                 Re:       Feliciano v. Corelogic Renial Property Solutions, LLC,
                                                           Case No. l:17-cv-5507 (AKH) SDNY

                           Dear Judge Heller.stein:

                                    Pursuant to Your Honor's lndividual Rule l(D), the parties jointly request an extension of
                           the b1:iefing schedule for class certification, which was set by the Court on October 16. Currently,
                           Plaintiffs moving brief is due on December 15, 2018, the response is due on January 11, 2019 and
                           the reply is due on January 18, 2019. In light of the logistics of scheduling a number of
                           depositions in light of the schedules of counsel and the implicated witnesses, the parties jointly
                           request that the. briefing schedule be .extended as follows: motion for class certification due on
                           December 28, 2018, response due on February 1~2019, and the. reply due on February 8, 2019. No
                           other dates> including the close of dis.covery, will be affected by the modest requested extension of
                           13 days to file the opening motion.

                                 The parties previously requested an extension of all discovery dates by letter dated
                           September 18, 2018, however, the request did not comply with Your Honor's Individual Rule l(D)
                           and was denied on that date.

                                                 Thank you for your consideration of this application.
                                   VSD(                ,;NY
                               D0Cl::\1ENT                                                   Respectfully submitted,
                               ELECTRO NI CALLY FILED
                               DOC#:



                                                                                             Seth R. Lesser

                            cc:                  All Counsel of Record (via e-mail)
